DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a stimulating section [configured to apply stimulation to a living body]” in claims 1 and 9-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9-12 each recite “a stimulating section configured to apply stimulation to a living body,” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed supra.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  No structure whatsoever is disclosed for the stimulating section.  Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph; dependent claims 2-8 are also rejected by virtue of their dependence upon claim 1.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 12 also recites the limitation “a switch configured to stop increase a cutoff frequency.”  It is unclear what is meant by this limitation; e.g., claim 2 recites a switch configured to increase a cutoff frequency, so is the word “stop” not intended to be in this limitation?  Or is this limitation intended to mean that the switch stops the increase of the cutoff frequency?  Or something else?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bach, Jr. et al. (U.S. No. 5,018,523; cited in the IDS filed 07 December 2018; hereinafter known as “Bach”).  Bach discloses a biopotential measuring apparatus (Abstract; Fig. 1) comprising: a stimulating section 10 configured to apply stimulation to a living body, first and second lead electrodes 24/30 adapted to be attached on the living body, an amplifier circuit 50 configured to amplify potential difference that is evoked between the first and second lead electrodes due to the stimulation, and a switch 40/42/70 .

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardi et al. (U.S. Pub. No. 2006/0173496 A1; hereinafter known as “Lombardi”).  Lombardi discloses a biopotential measuring apparatus (Abstract; Figs. 1, 2) comprising: a stimulating section 12/13/14 configured to apply stimulation to a living body, first and second lead electrodes 16/17 adapted to be attached on the living body, an amplifier circuit 20/34/35 configured to amplify potential difference that is evoked between the first and second lead electrodes due to the stimulation, a high-pass filter including a capacitor 38 and configured to filter a frequency component of an output from the amplifier circuit that is no less than a predetermined value, and a switch 44 configured to stop charging/discharging of the capacitor at least while the stimulation is applied ([0014]-[0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi, in view of Bach.
Regarding claim 1, Lombardi discloses a biopotential measuring apparatus (Abstract; Figs. 1, 2) comprising: a stimulating section 12/13/14 configured to apply stimulation to a living body, first and second lead electrodes 16/17 adapted to be attached on the living body, a first amplifier circuit 20 configured to amplify potential difference that is evoked between the first and second lead electrodes due to the stimulation, a high-pass filter including a capacitor 38 and configured to filter a 34/35 configured to amplify the output from the first amplifier circuit, and a (second) switch 44 configured to stop charging/discharging of the capacitor and to decrease a gain of the second amplifier circuit at least while the stimulation is applied ([0014]-[0018]).  Lombardi fails to disclose a first switch configured to cancel electrical connection between the first amplifier circuit and each of the first and second lead electrodes at least while the stimulation is applied.  Bach discloses a similar biopotential measuring apparatus (Abstract; Fig. 3) comprising: first and second lead electrodes 24/30, an amplifier circuit 50, and a switch 44/46/70 configured to cancel electrical connection between the amplifier circuit and each of the first and second lead electrodes at least while the stimulation is applied in order to disconnect the sensing circuit until after stimulation has ceased (col. 4, lines 40-48; col. 5, line 2 – col. 6, line 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lombardi with the first switch taught by Bach in order to disconnect the sensing circuit until after stimulation has ceased.
Regarding claim 6, the combination of Lombardi and Bach discloses the invention as claimed, see rejection supra, and Lombardi further discloses that the capacitor is included in a feedback loop of the second amplifier circuit ([0007]; [0015]-[0018]).
Regarding claim 11, Lombardi discloses a biopotential measuring apparatus (Abstract; Figs. 1, 2) comprising: a stimulating section 12/13/14 configured to apply stimulation to a living body, first and second lead electrodes 16/17 adapted to be 20 configured to amplify potential difference that is evoked between the first and second lead electrodes due to the stimulation, a second amplifier circuit 34/35 configured to amplify the output from the first amplifier circuit, and a (second) switch 44 configured to decrease a gain of the second amplifier circuit at least while the stimulation is applied ([0014]-[0018]).  Lombardi fails to disclose a first switch configured to cancel electrical connection between the first amplifier circuit and each of the first and second lead electrodes at least while the stimulation is applied.  Bach discloses a similar biopotential measuring apparatus (Abstract; Fig. 3) comprising: first and second lead electrodes 24/30, an amplifier circuit 50, and a switch 44/46/70 configured to cancel electrical connection between the amplifier circuit and each of the first and second lead electrodes at least while the stimulation is applied in order to disconnect the sensing circuit until after stimulation has ceased (col. 4, lines 40-48; col. 5, line 2 – col. 6, line 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lombardi with the first switch taught by Bach in order to disconnect the sensing circuit until after stimulation has ceased.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi and Bach as applied to claim 1 above, and further in view of Legay et al. (U.S. Pub. No. 2004/0167577 A1; hereinafter known as “Legay”).  
Regarding claim 2, the combination of Lombardi and Bach discloses the invention as claimed, see rejection supra, but fails to disclose a third switch configured to increase a cutoff frequency of the high-pass filter after the stimulation is applied.  
Regarding claim 3, the combination of Lombardi, Bach, and Legay discloses the invention as claimed, see rejection supra, and further discloses that the third switch is configured to increase the cutoff frequency after the first switch restores the electrical connection between the first amplifier circuit and each of the first and second lead electrodes (e.g., this restores stimulation mode, after which is the sensing mode wherein the third switch increases the cutoff frequency).
Regarding claim 4, the combination of Lombardi, Bach, and Legay discloses the invention as claimed, see rejection supra, and further discloses that the third switch is configured to increase the cutoff frequency when or after the second switch cancels stopping of the charging/discharging of the capacitor and decreasing of the gain of the second amplifier circuit (e.g., this occurs during sensing mode, which is when the third switch increases the cutoff frequency).
Regarding claim 5, the combination of Lombardi, Bach, and Legay discloses the invention as claimed, see rejection supra, and Legay further discloses that the third switch is configured to restore the cutoff frequency before a response waveform, that is evoked between the first and second lead electrodes due to the stimulation, appears ([0011]-[0012]; [0035]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardi, in view of Legay.  Lombardi discloses a biopotential measuring apparatus (Abstract; Figs. 1, 2) comprising: a stimulating section 12/13/14 configured to apply stimulation to a living body, first and second lead electrodes 16/17 adapted to be attached on the living body, an amplifier circuit 20/34/35 configured to amplify potential difference that is evoked between the first and second lead electrodes due to the stimulation, and a high-pass filter configured to filter a frequency component of an output from the amplifier circuit that is no less than a predetermined value ([0014]-[0018]).  Lombardi fails to disclose a switch configured to stop increase a cutoff frequency of the high-pass filter after the stimulation is applied.  Legay discloses a similar biopotential measuring apparatus (Abstract) comprising a switch configured to increase and stop the increase of a cutoff frequency of a filter after stimulation is applied in order to provide a fast recovery mode ([0011]; [0035]; [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lombardi with the switch taught by Legay in order to provide a fast recovery mode.

Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 7, none of the prior art of record teaches or reasonably suggests the recited switch types as part of such a biopotential measuring apparatus.  Regarding claim 8, none of the prior art of record teaches or reasonably suggests the recited switch type for increasing a cutoff frequency of a high-pass filter as part of such a biopotential measuring apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THADDEUS B COX/Primary Examiner, Art Unit 3791